Citation Nr: 1029912	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, 
including degenerative joint disease and avascular necrosis.  

2.  Entitlement to service connection for a low back disability, 
including spondylolisthesis and lumbar strain secondary to a left 
hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the instant case, the current evidence of record includes 
conflicting medical opinions as to the etiology of the Veteran's 
current left hip disability.  Specifically, a private orthopedic 
surgeon in September 2003, opined that the Veteran's left hip 
disability was due to wearing a heavy gun belt as a hospital 
police officer.  At that time, the Veteran reported that his left 
hip pain began about nine months earlier after he started working 
as a police officer and had to wear a gun belt that weighed 
approximately 25 pounds.  (See Dr C. Reyher's report and physical 
therapy note dated in September 2003).  

However, when examined by VA in October 2005, the Veteran 
reported that he has had chronic left hip pain and limped for 30 
years, ever since he injured his hip in basic training.  The 
examiner opined, in essence, that based on the Veteran's history 
of trauma in service, his current left hip arthrosis was related 
to service.  Although the examiner indicated that the claims file 
was reviewed, he did not discuss any specific service treatment 
record, made no mention of the private medical reports showing 
the onset of left hip pain in 2003, or offer any explanation for 
the absence of any objective findings of a limp in service or 
until some 25 years after service.   

In this regard, the Board notes that the service treatment 
records showed that while the Veteran was seen for left hip pain 
in December 1974, he did not report any specific trauma in 
service.  Rather, the Veteran reported pain, cracking, and a 
crunching feeling in his hip for the previous two years and said 
that it had gotten worse in the last two months.  On orthopedic 
examination, there was no deformity, edema or sensory or motor 
deficit, and x-ray studies were negative.  Deep tendon reflexes 
were 2+, and range of motion of the hips was within normal 
limits.  The service records showed no further complaints, 
treatment, abnormalities, or diagnosis referable to any hip 
problems during the Veteran's more than two years of remaining 
active service.  

Given the silence in the medical record between 1974 and 2003, 
together with the presence of inconsistent medical conclusions 
identified for the cause of the Veteran's hip complaints, further 
development is required as set out below.  

With respect to the low back, in view of the Veteran's 
contentions, no determination will be made concerning it until 
the development requested below has been accomplished.  

Finally, the Board notes that the Veteran has not provided VA 
with significant information regarding his medical history 
between 1977 and 2003.  Given, his contentions of chronic left 
hip problems that have caused him to limp for more than 30 years, 
he should also provide VA with authorization to obtain medical 
records from all healthcare providers since his discharge from 
service.  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The Veteran should provide VA with the 
names and addresses of all healthcare 
providers who treated him for any left hip 
(and low back) problems since his discharge 
from service.  He likewise should be asked 
to identify sources of records of any 
employment physicals he may have been 
required to undergo during his working 
career.  (In this regard, any records of an 
employment physical as may have been 
conducted in connection with the Veteran's 
current employment with VA [as indicated in 
the October 2005 VA examination report] 
should be associated with the file.)  After 
the Veteran has signed the appropriate 
releases, the AMC should attempt to obtain 
copies of all identified records, and 
associate them with the claims file.  All 
attempts to procure records should be 
documented in the file.  

2.  After any available records are 
obtained, the Veteran should be afforded a 
VA orthopedic examination to determine the 
nature and etiology of his left hip 
disability.  The claims file and a copy of 
this remand must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken in 
connection with this examination.  After 
reviewing all of the evidence of record, 
including the service treatment records and 
post service medical reports, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
identified left hip disability had its 
onset in military service.  

The examiner should describe all findings 
in detail and provide a complete rationale 
for all opinions offered.  If the examiner 
is only able to theorize or speculate as to 
the relationship, if any, between any 
current left hip disability and service, 
this should be so stated.  

Note: The term at least as likely as not 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of one conclusion as it is to find 
against it.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

